Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on July 20, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COTE et al. (US 3,625,411).
In reference to claims 1 and 3-5, COTE et al. discloses a container formed from a blank 10 having integral panels and flaps (figure 1), the container comprising: a first 12, second 13, third 11 and fourth 14 side panel; a pair of adjacent first top flaps 18, 26 extending from the first and second side panels 12, 13 to a first height (figures 1 & 2); a pair of second top flaps 17, 21 extending from the third and fourth panels 11, 14 to a second height that is greater than the first height (figure 1); a plurality of bottom flaps 19, 20 of the same/uniform dimension extending from a bottom side of panels 11, 12 (figure 1); and wherein each first flap 18, 26 is opposite a second top flap 17, 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over COTE et al. (US 3,625,411).
With respect to claim 2, COTE et al. does not disclose uniform flaps extending from each of the four side panels since COTE et al. expresses a preference for a container having a rectangular cross-section.  Although paragraph 32 of Applicant’s specification references the “cuboid shape” of the container, it would have been an obvious matter of design choice at the time of filing the invention to form the bottom flaps extending from each side panel with uniform dimensions, since Applicant’s specification does not disclose that such a configuration solves any stated problem or is for any particular purpose.  It appears that the invention would perform equally well with bottom flaps of differing dimensions or where at least pairs of the bottom flaps are of uniform dimensions as disclosed by COTE et al..  Furthermore, forming the container of COTE et al. as a cubic shape would not negate the expressed desire to retain items within the container in a stable manner.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over HUTTER et al. (US 2016/0137326) in view of COTE et al. (US 3,625,411).
Regarding claims 6 and 7, HUTTER et al. discloses a system comprising:  a container 5 having a plurality of side panels and top flaps that define a product receiving space (paragraph 29); a robot arm 71 supporting an end effector 70 with a fixed orientation relative to the robot arm 71, the robot arm 71 configured to position at least one product 2 in the product receiving space of the container 5; and a vision device as a means for controlling movement of the robot arm 71 and the end effector 70 (paragraph 126).
HUTTER et al. does not disclose the container of the system to have top panels of varying heights as claimed. COTE et al. discloses a container formed from a blank 10 having integral panels and flaps (figure 1), the container comprising: a first 12, second 13, third 11 and fourth 14 side panel; a pair of adjacent first top flaps 18, 26 extending from the first and second side panels 12, 13 to a first height (figures 1 & 2); a pair of second top flaps 17, 21 extending from the third and fourth panels 11, 14 to a second height that is greater than the first height (figure 1); a plurality of bottom flaps 19, 20, 22, 23 extending from  a bottom side of each panel 11-14 (figure 1); and wherein each first flap 18, 26 is opposite a second top flap 17, 21.
  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to provide a container of equal height top flaps or a container where a first pair of top flaps are of a first height and a second pair of top flaps are of a second (greater) height 
since the disclosures of HUTTER et al. and COTE  et al. suggest the equivalence of either configuration of top flaps for their use in the packaging art and the selection of any of these known equivalents to seal a container end of a container formed from a monolithic blank would be within the level of ordinary skill in the art. 
With respect to claims 8-10 as modified in the rejection of claim 6, HUTTER et al. further discloses the system to comprise a product conveyor belt (30; paragraphs 22, 24, 26 & 160) movable in a movement direction FR which extends parallel to a container roller track (40; paragraphs 30-35 & 156-159) along which the containers 5 are moved; wherein flaps of the container 5, as modified in view of COTE et al. in claim 6, can be positioned relative to the conveyors as claimed (figure 5).

Response to Arguments
Applicant's arguments filed July 20, 2022 as it pertains to the rejection of claims 1 and 3-5 have been fully considered, but are moot because the new grounds of rejection as anticipated by COTE relies upon an alternative interpretation of the prior art.
Specifically, Applicant has amended the claims to require “a plurality of bottom flaps, wherein the bottom flaps are uniform in dimension.”.  As shown in figure 1 of COTE, flaps 19 and 20 are bottom flaps that extend from panels 11 and 12; wherein, flap 19 has the same dimensions as flap 20.  Likewise, flaps 22 and 23 are bottom flaps that also have uniform dimensions relative to one another.  Therefore, Examiner maintains the rejection of claims 1 and 3-5 as anticipated by COTE.
Applicant’s arguments with respect to claims 6-10 have been considered but are moot because the new grounds of rejection does not rely on ZIEGLER as presented in the prior rejection, nor  for any teaching or matter specifically challenged in the argument as it pertains to COTE.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



August 13, 2022